DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 11/29/2021.  Claims 1-2, 4-7, 9-17, and 19-23 remain pending.  Claims 21-23 are newly presented.  For the reason(s) set forth below, claim 1 and its dependent claims are now found to be allowable.  However, some rejections remain.  Applicant’s amendments have necessitated any new ground(s) of rejection.  This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzel (U.S. 3,533,431) in view of Banker (U.S. 2,821,972).
Kuenzel discloses a shuttle valve, comprising: an inlet casing (14) and an outlet casing (20) assembled to form a casing assembly; wherein the inlet casing includes a first inlet port (the opening of 14 for 16), a second inlet port (the opening of 14 for 18) coaxial with the first inlet port, an inlet casing coupling port (the opening of 14 for 20), and a longitudinal bore between the first inlet port and the second inlet port that defines an inlet fluid passageway providing fluid communication between the first inlet port, the second inlet port, and the inlet casing coupling port (extending left to right in fig. 1); a first hose fitting (16); wherein the outlet casing includes an outlet port (the upper opening of 20), an outlet 
Kuenzel does not appear to disclose the first hose fitting formed unitarily with the inlet casing at the first inlet port.
Banker teaches it was known in the art to have a shuttle valve casing that has a first hose fitting (the fitting at the left end 50) that is unitarily formed with the inlet casing at the first inlet port (see fig. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuenzel by having the first hose fitting formed unitarily with the inlet casing at the first inlet port as taught by Banker in order to have fewer components that need to be assembled together, making assembly easier and reducing component costs and especially since it has been held that making integral components that were previously separable has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.
Regarding claim 14, Kuenzel as modified further discloses wherein the longitudinal bore of the inlet casing has a first bore segment of a first diameter (a section of the bore extending vertically where the lead line for numeral 62 is in fig. 1), and a second bore segment of a second diameter that is larger than the first diameter (a section of the bore extending vertically where the lead line for numeral 30 on the right is and where numeral 30 is placed and a portion of 18 (i.e. the larger diameter shoulder portion; which is larger in diameter than the narrower diameter bore portion axially inward of the shoulders on each end)); and a transition portion (the largest diameter portion including the area near the lead line for numeral 50 located at the axial center of the valve) between the first bore segment and the second bore segment forms the interface surface (see fig. 1 and the segments defined above and the interface surface described above under the alternative interpretation).
Regarding claim 16, Kuenzel as modified further discloses wherein the hose adapter includes the second hose fitting at a first end (the rightmost end); a cylindrical member at a second end that fits within the longitudinal bore of the inlet casing (see fig. 1); an inlet port (the port on the left end of 18) coupling between the second hose fitting and the cylindrical member that couples with the second inlet port; and a longitudinal bore coaxial with the longitudinal bore of the inlet casing (fig. 1).

Kuenzel does not appear to disclose the first hose fitting formed unitarily with the inlet casing at the first inlet port or inserting the sleeve through the second inlet port.
Banker teaches it was known in the art to have a shuttle valve casing that has a first hose fitting (the fitting at the left end 50) that is unitarily formed with the inlet casing at the first inlet port (see fig. 2, notice how 47 is a unitary piece including 50, while 51 is a separate component that is attached to 47 via threading) such that a spool (56) is inserted through the second inlet port (the right inlet port, as the right end is removable attachable via the threading and the housing is otherwise formed from a single component).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuenzel by having the first hose fitting formed unitarily with the inlet casing at the first inlet port such that the spool is inserted through the second inlet port as taught by Banker in order to have fewer components that need to be assembled together, making assembly easier and reducing component costs and especially since it has been held that making integral components that were previously separable has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzel in view of Banker as applied to claim 13 above, and further in view of Qiu et al. (U.S. 10,007,281).
Kuenzel as modified discloses the claimed invention and further discloses the longitudinal bore of the inlet casing is centered on a first axial line (horizontal in fig. 1); the inlet casing further includes a transverse bore centered on a second axial line transverse to the first axial line that intersects the 
Kuenzel as modified does not appear to disclose a transverse bore centered on the second axial line transverse to the third axial line (i.e. have a horizontally extending pipe member at the outlet like 902 in applicant’s fig. 13).
Qiu teaches it was known to have a valve with pipes that extend from the housing vertically and then make a 90 degree turn (see fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Kuenzel by having the outlet casing (and bore) first extend vertically and then horizontally (meeting the applicant’s claimed transverse bore centered on the second axial line transverse to the third axial line) as taught by Qiu in order to have a similarly operating system but have the outlet conduit extend horizontally to attach to other conduits that may already be in place and in a horizontal position.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzel in view of Banker as applied to claim 1 above, and further in view of Lhymn et al. (U.S. 9,371,913).
Kuenzel as modified discloses the claimed invention but does not appear to disclose a strainer inserted at the inlet casing coupling port of the inlet casing.
Lhymn teaches it was known to incorporate filter discs (reads on strainers) within outlet ports of a valve system (see fig. 10, col. 3, ll. 40 describing fig. 10, and col. 4, ll. 12-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Kuenzel by having a disc filter (strainer) at the outlet (and thus within at the inlet casing coupling port of the inlet casing) as taught by Lhymn in order to filter out .

Allowable Subject Matter
Claims 1-2, 4-7, and 9-12 are allowed.
Although claim 1 does not incorporate the entirety of claim 8 (it does not include the ball apertures), the details of the sleeve that have been amended into claim 1 distinguish over the prior art of record.
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
The applicant first argues that Kuenzel does not disclose spool seats.  The examiner respectfully disagrees as Kuenzel shows this at 28 and 30 which are interpreted to be part of the overall spool assembly or alternatively at first and second ends of the sleeve.
With respect to the arguments related to the unitarily formed hose fitting, this newly added limitation has been taught above by Banker.
For at least these reason(s), applicant’s arguments have not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753